—In an action, inter alia, to recover damages for breach of contract, the defendant appeals from so much of a judgment of the Supreme Court, Nassau County (LaFauci, J.H.O.), entered on January 29, 1999, as, after a nonjury trial, is in favor of the plaintiffs and against him in the principal sum of $195,000.
Ordered that the matter is remitted to the Supreme Court, Nassau County, to set forth a more detailed explanation as to the method used in reaching the damages award, and the appeal is held in abeyance in the interim. The Supreme Court, Nassau County, is to file its report with all convenient speed. Sullivan, J. P., Florio, Luciano and Feuerstein, JJ., concur.